          Case 1:16-cv-08753-DCF Document 60 Filed 01/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARCOS ROMERO, on behalf of himself, FLSA
 Collective Plaintiffs, and the Class,

                                        Plaintiff,                        16cv08753 (DF)

                          -against-                                       ORDER
 NEW BLUE FLOWERS GOURMET CORP., d/b/a CAFÉ
 ALICE, et al.,

                                        Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       In May 2018, this Court entered an Order dismissing the above-captioned wage-and-hour

case, based on the Court’s approval of the parties’ settlement. (See Dkt. 52; see also Dkt. 47

(parties’ consent to proceed before this Court pursuant to 28 U.S.C. § 636(c)).) In its dismissal

Order, however, the Court stated that it would retain jurisdiction over the matter, for purposes of

enforcing the settlement (Dkt. 52 ¶ 2), and in June 2020 – more that two years after the case’s

dismissal – Plaintiff filed a motion for such enforcement (Dkt. 53). Subsequently,

T. Austin Brown, Esq, (“Brown”), of the Austin Brown Law Firm (“Brown Law”), filed a letter

with the Court, seeking leave to withdraw from representing defendants New Blue Flowers

Gourmet Corp., 74 5th Ave Market Corp., and Valent & Cook At 57th Street Corp. (collectively,

herein, “Defendants”) in connection with this case, including with respect to Plaintiff’s motion to

enforce the settlement. (Dkt. 58.) In his letter, Brown states that, although he received

Plaintiff’s motion, he has been unable to contact his clients by mail, telephone, or email, and

therefore cannot respond to the motion on their behalf. (See id.) In light of this, it is hereby

ORDERED as follows:
            Case 1:16-cv-08753-DCF Document 60 Filed 01/04/21 Page 2 of 3




       1.       Brown is directed to serve a copy of his letter seeking leave to withdraw on

Defendants, together with a copy of this Order, by mail and email to their last known addresses,

no later than January 8, 2021, and to file proof of such service on the Docket.

       2.       If any of the Defendants wish to be heard with respect to Brown Law’s request to

withdraw, then, no later than January 22, 2021, such Defendants should submit their responses to

the Court, with a copy to Brown Law. If Defendants would like to email their responses to the

Court, then they should contact my Chambers at (212) 805-4650 and leave a voicemail message,

asking for email instructions and providing a telephone number where they may be reached so

that such instructions may be given to them. Alternatively, Defendants may mail their responses

directly to my Chambers at the following address:

                Hon. Debra Freeman, U.S. Magistrate Judge
                United States Courthouse
                500 Pearl Street, Room 1660
                New York, New York 10007

Defendants’ responses may be submitted ex parte; in other words, they need not be served on

counsel for Plaintiff. The Court, in its discretion, will determine whether any responses it

receives from Defendants should be filed publicly or if they contain sensitive information that

warrants their being placed under seal. If, by January 22, 2021, the Court receives no objection

from Defendants to Brown Law’s request to withdraw, then the Court will likely grant that

request as unopposed.

       3.       Defendants are cautioned, however, that a corporation may not proceed in an

action before the Court without being represented by counsel. For this reason, if the Court

permits Brown Law to withdraw, then Defendants will need to retain new counsel if they wish to

oppose Plaintiff’s pending motion to enforce the settlement. If, by February 5, 2021, no attorney




                                                 2
         Case 1:16-cv-08753-DCF Document 60 Filed 01/04/21 Page 3 of 3




acting on Defendants’ behalf files an opposition to Plaintiff’s motion, then the Court will

proceed to decide that motion based on Plaintiff’s submissions alone.

Dated: New York, New York
       January 4, 2021

                                                     SO ORDERED:


                                                     ________________________________
                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 3
